        Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 1 of 13




              ****EXECUTION SCHEDULED FOR JANUARY 15, 2021****

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                          )
BUREAU OF PRISONS’ EXECUTION                          )
PROTOCOL CASES,                                       )
                                                      )
Lead case:     Roane et al. v. Barr et al.            )
                                                      )
                                                      )       Case No. 19-mc-00145-TSC
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
Roane et al. v. Barr et al, No. 05-2337               )


SECOND AMENDED AND SUPPLEMENTAL COMPLAINT OF PLAINTIFF DUSTIN
  HIGGS FOR INDIVIDUALIZED INJUNCTIVE AND DECLARATORY RELIEF

                                              I.
                         Nature of Action and Procedural Background

       1.      Pursuant to the Court’s Order of February 19, 2020 (ECF No. 81) and Fed. R.

Civ. P. 15 (a) and (d), and in addition to his previous Complaint (ECF No. 229-1) and Amended

and Supplemental Complaint (ECF No. 343-1), Mr. Higgs brings this Second Amended and

Supplemental Complaint seeking injunctive and declaratory relief for violations of his rights

under the Eighth Amendment.

       2.      On November 20, 2020, Defendants set a date of January 15, 2021, for the

execution of Mr. Higgs. See ECF No. 330.

       3.      Pursuant to the Court’s February 19, 2020 Order (ECF No. 81), the circumstances

described herein “warrant . . . a separate filing” concerning “issues that are particular to” Mr.

Higgs. ECF No. 81. Because the Court has allowed individual plaintiffs to bring claims such as

these in a “separate filing,” Mr. Higgs does not intend for this Amended and Supplemental



                                                  1
        Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 2 of 13




Complaint to supersede his earlier claims contained in his Complaint or in his Amended and

Supplemental Complaint, including his claims for relief under the Eighth Amendment, the Ex

Post Facto Clause, the Administrative Procedure Act (“APA”), and the Food, Drug and Cosmetic

Act as made cognizable by the APA.

       4.      Mr. Higgs realleges and incorporates herein by reference, as if set forth in full

below, the paragraphs of his Complaint and Amended and Supplemental Complaint that relate to

the present claim. See ECF No. 229-1; ECF No. 343-1; In re Federal Bureau of Prisons

Execution Protocol Cases, 980 F.3d 123 (D.C. Cir. 2020) (reinstating consolidated Plaintiffs’

Eighth Amendment claim).

                                                II.

                                      Factual Background

       Mr. Higgs tested positive for COVID-19 on December 16, 2020

       5.      Mr. Higgs developed a cough and chills on December 13, 2020. His son,

Da’Quan Darby, visited Mr. Higgs on December 13 and 14, and noticed that his father was

coughing on both days. His father repeatedly asked whether the visiting room was cold when Mr.

Darby did not perceive it as cold, and Mr. Darby had the impression that his father had chills.

Decl. of Da’Quan Darby (Dec. 20, 2020) (Exhibit 1) at 1 (“Darby Decl.”). Mr. Darby perceived

his father’s symptoms to be worse on the second day. Id. Mr. Higgs told Mr. Darby that he felt

like he was coming down with something, and that he had taken some cough medicine.

       6.      On December 17, 2020, the Bureau of Prisons (“BOP”) informed counsel for Mr.

Higgs that he had tested positive for COVID-19.

       7.      As of the date of this filing, Mr. Higgs continues to experience symptoms of

COVID-19.



                                                 2
        Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 3 of 13




       Background on the COVID-19 virus

       8.      COVID-19 is “a highly contagious respiratory illness caused by a novel

coronavirus (SARS-CoV-2).” Decl. of Joel A. Zivot, M.D. (Aug. 31, 2020) at 3 (“Zivot Decl.”).

The illness originated in China but quickly spread across the globe, and the World Health

Organization declared COVID-19 a global pandemic on March 11, 2020. See World Health

Organization, WHO Timeline – COVID-19, https://www.who.int/news-room/detail/27-04-2020-

who-timeline---covid-19 (last visited Dec. 21, 2020).

       9.      COVID-19 “spreads via the respiratory route and as such, targets the lungs.”

Zivot Decl. at 4.

       10.     COVID-19 causes lung damage in a majority of patients, including those who

report experiencing only mild symptoms or no symptoms at all. In fact, CT scans revealed that of

the cases of COVID-19 from the Diamond Princess cruise ship, “54% of patients who

experienced asymptomatic infections still suffered the same severe lung changes (lung

opacifications) seen in many hospitalized patients.” Supp. Decl. of Gail Van Norman, M.D.

(Dec. 22, 2020) (Exhibit 2), at 4 (“Van Norman Suppl. Decl. (Dec. 22, 2020)”) (emphasis

added). For symptomatic patients, the percentage of patients with lung damage visible on a CT

scan rose to 79%. Id. This finding has been corroborated by other emerging research on the

effects of COVID-19 on the lungs. See id. In short, “[i]t is clear now that even in mild

infection—i.e. infection that is either asymptomatic or symptomatic but does not require

hospitalization—significant damage is occurring in the lungs . . . .” Id.

       11.     In addition to lung damage, COVID-19 often causes or exacerbates heart

conditions. See Decl. of Michael Stephen, M.D. (Dec. 22, 2020) (Exhibit 3) at 3-4 (“Stephen

Decl.”). Heart problems typically persist for some period of time after a person has apparently



                                                 3
        Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 4 of 13




recovered from the virus: according to one study, 78% of patients who had recently recovered

from COVID-19 had abnormal imaging as seen on a cardiac MRI. See id. at 3.

       12.     Doctors who treat COVID-19 patients routinely observe lingering effects from the

virus, even after the patient has apparently recovered. Some patients present with an apparently-

resolved COVID-19 infection, but “a complete workup on these patients often reveals decreased

heart function, small clots in the lung that impede heart function, or pneumonia.” Id. at 4.

       13.     Lingering effects from COVID-19 typically last at least two to three months after

the initial development of symptoms. See Stephen Decl. at 6 (observing that in Dr. Stephen’s

experience treating COVID-19 patients, it typically takes approximately 8 weeks for patients to

regain normal functioning); Van Norman Supp. Decl. (Dec. 22, 2020) at 5-6 (summarizing

research indicating that COVID-19 lung damage persists for at least 90-100 days).

       COVID-19 and execution with pentobarbital

       14.     The 2019 Protocol was developed prior to the emergence of SARS-CoV-2 (the

virus that causes COVID-19 illness).

       15.     Preexisting lung damage from COVID-19 infection is likely to put Mr. Higgs at

serious risk of severe pain and suffering from the pentobarbital injection called for by the 2019

Protocol.

       16.     As explained in detail in Mr. Higgs’s Complaint (ECF No. 229-1), injection with

a large dose of pentobarbital as outlined in the 2019 Protocol causes a large and sudden influx of

fluid in the lungs prior to the loss of consciousness, producing a sensation of drowning. Decl. of

Gail Van Norman, M.D., at 33-34 (Nov. 11, 2019) (ECF No. 24) (“Van Norman Decl.”); Decl.

of Mark A. Edgar, M.D., at 19-21 (Oct. 24, 2019) (ECF. No. 303-3) (“Edgar Decl.”); Zivot Decl.

at 2-3. This excruciating experience is comparable to waterboarding. Van Norman Decl. at 34.



                                                 4
         Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 5 of 13




         17.    “Infection with the COVID-19 virus causes severe damage to many areas in the

airways and the lungs, but most specifically to the alveolar-capillary membrane, which is also the

site of damage of massive barbiturate overdose.” Van Norman Supp. Decl. (Dec. 22, 2020) at 2.

         18.    Lung damage from COVID-19 thereby “sensitizes the lungs to more extensive

and immediate further damage . . . , causing massive pulmonary edema at an earlier stage in the

execution process before drug levels in the brain have peaked.” Id. at 3. Execution with

pentobarbital is thus “particularly likely to cause extreme suffering. Because COVID-19 can

cause lasting lung damage, a person injected with pentobarbital would experience the feeling of

suffocating or drowning even more quickly and acutely than a person who had not been infected

with COVID-19.” Zivot Decl. at 5-6; see Van Norman Supp. Decl. (Dec. 22, 2020) at 1

(“[T]hese prisoners will experience sensations of drowning and suffocation sooner than a person

without COVID-related lung damage and, therefore, their conscious experience of the symptoms

of pulmonary edema will be prolonged.”).

         Mr. Higgs’s preexisting medical conditions

         19.    Mr. Higgs has lifelong heart problems. Specifically, Mr. Higgs has a cardiac

murmur and a condition called mitral valve regurgitation, also known as mitral valve

insufficiency. See Stephen Decl. at 5 (noting that a recent electrocardiogram on November 12,

2020 and an ultrasound of his heart from May 26, 2020 show that Mr. Higgs has moderate mitral

valve regurgitation, left atrial enlargement, and likely left ventricular hypertrophy).

         20.    Mitral valve regurgitation occurs when the mitral valve on the left side of the

heart does not close properly, allowing blood to backflow or leak into the left atrium in the heart.

Zivot Supp. Decl. at 2-3. Over time, this condition can cause a patient to develop pulmonary

edema:



                                                  5
            Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 6 of 13




        When a patient has mitral regurgitation, each contraction of the heart forces some
        blood backwards into the left atrium and then further backwards into the lungs. . . .
        In the normal functioning heart, when the left ventricle contracts, the mitral valve
        shuts, preventing blood from regurgitating backwards. At the same time, the aortic
        valve opens and permits the normal flow of blood forward. The pressure in the
        lungs is not high enough to block backwards flow without a functioning mitral
        valve. A competent and non-leaking mitral valve is the normal protection for the
        lungs from this blood under pressure. Extra fluid in the lungs, when severe,
        produces significant shortness of breath and is called congestive heart failure or
        pulmonary edema.

Id. at 3.

        21.      Mitral valve regurgitation increases the risk of flash pulmonary edema. Dr.

Kendall Von Crowns, a medical expert retained by Defendants, has acknowledged that heart

conditions like Mr. Higgs’s can cause flash pulmonary edema in a prisoner executed with

pentobarbital:

        I know there’s a case report of an individual who developed flash pulmonary
        edema, but he had underlying heart issues, specifically mitral valve issues, as well
        as other heart problems. So his heart was already compromised when the flash
        pulmonary edema occurred.

        So in his situation, his flash pulmonary edema was the result of the fact that he
        already had a compromised heart which then resulted in him developing edema
        more rapidly than normal. So you have an individual that was already kind of
        critical when this occurred.

Evid. Hr’g Tr. (Sept. 18, 2020) at 18; see also Zivot Supp. Decl. at 2-3, 5-6.

        22.      Mr. Higgs’s COVID-19 infection exacerbates the risk created by his underlying

heart condition. Specifically, this condition “puts him at higher risk of COVID-19 related heart

issues” and increases his risk of COVID-related pulmonary edema. Stephen Decl. at 5. Because

Mr. Higgs has an enlarged left atrium, he is particularly at risk for COVID-related heart failure,

“as an enlarged left atrium ineffectively pumps blood to the left ventricle, further putting him at

risk for fluid to back up into his lungs (pulmonary edema).” Id. at 6.




                                                  6
        Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 7 of 13




        23.    Mr. Higgs also suffers from lifelong asthma, which often makes it difficult for

him to breathe. His asthma is serious and requires a “continuous high dose of inhaled steroids,”

id. at 5, and Mr. Higgs currently uses an inhaler about three times each day. In addition, Mr.

Higgs “has had asthma exacerbations over the years, and has required the use of nebulizer

treatments.” Id. His medical records reflect that at times, Mr. Higgs experiences “wheezing,

difficulty breathing, coughing, and shortness of breath” as a result of his asthma. Zivot Supp.

Decl. at 2.

        24.    For Mr. Higgs, the experience of pulmonary edema “would cause further strain on

Mr. Higgs’s already-impaired breathing.” Zivot Supp. Decl. at 2. Because of Mr. Higgs’s

asthma, he is likely to “struggle for air more quickly and painfully after the onset of pulmonary

edema because his asthma inflames and constricts his airways, making it more difficult for

enough oxygen to reach his lungs even under normal circumstances.” Id.

        25.    In sum, the risk of painful pulmonary edema while sensate is especially acute for

Mr. Higgs, who “is always at a greater risk for lung congestion than an otherwise healthy person

as a consequence of mitral regurgitation and asthma.” Zivot Supp. Decl. at 5.

        Supplemental Count III: Eighth Amendment Violation As Applied to Mr. Higgs

        26.    Mr. Higgs realleges and incorporates herein by reference all of the preceding

paragraphs of this Second Amended and Supplemental Complaint as if set forth in full below.

        27.    The Eighth Amendment provides prisoners with the right to be free from cruel

and unusual punishments. In carrying out a sentence of death, the Government violates the

Eighth Amendment if the planned manner of execution presents a “substantial risk of serious

harm” to the prisoner. Baze v. Rees, 553 U.S. 35, 50 (2008).




                                                 7
         Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 8 of 13




         28.   Executing Mr. Higgs under the 2019 Protocol poses a substantial risk of serious

harm to Mr. Higgs. Mr. Higgs’s recent infection with COVID-19, coupled with his preexisting

health problems, creates a substantial and unjustifiable risk that Mr. Higgs will endure an

excruciating experience akin to drowning to death.

         29.   The Eighth Amendment also forbids “deliberate indifference” to “serious medical

needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the

Eighth Amendment when he or she “knows of and disregards an excessive risk to inmate health

or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

         30.   BOP knows of Mr. Higgs’s current COVID-19 infection, underlying asthma, and

mitral valve regurgitation.

         31.   The BOP must provide Mr. Higgs with medical care until the moment of his

death.

         32.   Executing Mr. Higgs pursuant to the 2019 Protocol poses a substantial risk of

severe pain due to his recent COVID-19 infection, his asthma, and his heart condition.

Defendants are deliberately indifferent to this risk.

         33.   There is substantial and unjustifiable risk that the Defendants will cause serious

harm to Mr. Higgs by executing him pursuant to the 2019 Protocol.

         34.   Mr. Higgs continues to plead the two alternative execution methods from his

original complaint: a pre-execution dose of an opioid or other suitable analgesic, as well as the

firing squad. See ECF No. 229-1 at 37-39. At a minimum, a third alternative method is to

postpone Mr. Higgs’s execution for a period of two to three months from the onset of his

COVID-19 infection, at which time the functioning of Mr. Higgs’s heart and lungs are likely to

improve, so that the postponement of Mr. Higgs’s execution would substantially reduce the



                                                  8
        Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 9 of 13




COVID-enhanced risk that he will experience flash pulmonary edema while sensate, as well as

the duration of that experience.

                                         Prayer for Relief

       WHEREFORE, in order to prevent the above-alleged violations of Mr. Higgs’s rights

under the Eighth Amendment, Plaintiff respectfully requests that this Court enter a judgment:

       a.      declaring that Defendants’ planned use of pentobarbital pursuant the 2019

Protocol to execute Plaintiff violates the Constitution;

       b.      enjoining Defendants from executing Mr. Higgs as scheduled on January 15,

2021, or on any other date until such time as Defendants’ method of administering death

sentences complies with the statutory and Constitutional provisions described herein; and

       c.      granting such further relief as the Court deems just and proper.


Dated: December 22, 2020                      Respectfully submitted,

                                              /s/ Alex Kursman
                                              Alex Kursman
                                              Devon Porter
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              Telephone: 215-928-0520
                                              Email: alex_kursman@fd.org

                                              Counsel for Plaintiff Dustin Higgs




                                                  9
       Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 10 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I caused a true and correct a copy of the
foregoing amended and supplemental complaint and the exhibits thereto to be served on all
counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August 20, 2019
Order, below is a list of all counsel of record. The names marked with an asterisk (*) have no
email provided on the docket and are no longer with the identified firms.

 Alan Burch                                         Paul R. Perkins
 U.S. Attorney’s Office for the District of         Civil Division, Department of Justice
 Columbia                                           (202) 514-5090
 (202) 252-2550                                     Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                    Jonathan Kossak
 Peter S. Smith                                     Civil Division, Department of Justice
 United States Attorney's Office                    (202) 305-0612
 Appellate Division                                 Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                       Denise M. Clark
                                                    U.S. Attorney’s Office for the District of
 Ethan P. Davis                                     Columbia
 Civil Division, U.S. Department of Justice         (202) 252-6605
 (202) 616-4171                                     Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                    Jean Lin
 Robert J. Erickson                                 Civil Division, Department of Justice
 US Department of Justice                           (202) 514-3716
 (202) 514-2841                                     Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                    Cristen Cori Handley
 Joshua Christopher Toll                            Civil Division, Department of Justice
 KING & SPALDING LLP                                (202) 305-2677
 (202) 737-8616                                     Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                    Paul F. Enzinna
 Charles Anthony Zdebski                            ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                            (202) 753-5553
 MELLOTT, LLC                                       Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                  Brandon David Almond
                                                    TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                            (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                     Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                          Donald P. Salzman
                                                    SKADDEN, ARPS, SLATE, MEAGHER &



                                                1
     Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 11 of 13




Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com

Margaret O’Donnell                            Robert A. Ayers



                                          2
     Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 12 of 13




(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6401
                                              Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                           Robert L. McGlasson
(202) 626-5502                                MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                    (404) 314-7664
                                              Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                         Sean D. O’Brien
(202) 429-8164                                PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com                (816) 363-2795
                                              Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                         Shawn Nolan
(202) 429-1320                                FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                     OFFICE, EDPA
                                              (215) 928-0520
Gary E. Proctor                               Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                           Joseph William Luby
(410) 444-1500                                FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com                 (215) 928-0520
                                              Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                      Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                  HOGAN LOVELLS US LLP
(501) 324-6144                                (212) 918-3000
Email: Scott_Braden@fd.org                    Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                      Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                    KAISER DILLON, PLLC
OFFICE FOR THE EDPA                           (202) 640-4430
(215) 928-0520                                Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                              Andrew Moshos
David Victorson                               MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                                LLP
HOGAN LOVELLS US LLP                          (302) 351-9197
Email: David.Victorson@hoganlovells.com       Email: Amoshos@mnat.com

John D. Beck                                  Alan E. Schoenfeld
HOGAN LOVELLS US LLP                          WILMER CUTLER PICKERING HALE &
(212) 918-3000                                DORR LLP
Email: john.beck@hoganlovells.com             (212) 937-7294
                                              Email: Alan.Schoenfeld@wilmerhale.com



                                          3
      Case 1:19-mc-00145-TSC Document 370 Filed 12/23/20 Page 13 of 13




 Amelia J. Schmidt                          Kathryn Louise Clune
 KAISER DILLON, PLLC                        CROWELL & MORING LLP
 (202) 869-1301                             (202) 624-5116
 Email: Aschmidt@kaiserdillon.com           kclune@crowell.com

 Norman Anderson                            Jennifer M. Moreno
 KAISER DILLON PLLC                         OFFICE OF THE PUBLIC FEDERAL
 (202) 640-2850                             DEFENDER, DISTRICT OF ARIZONA
 nanderson@kaiserdillon.com                 (602) 382-2718
                                            Jennifer_moreno@fd.org
 Jennifer Ying
 MORRIS NICHOLS ARSHT & TUNNELL             Ginger Dawn Anders
 LLP                                        MUNGER, TOLLES & OLSON LLP
 (302) 658-9300                             (202) 220-1107
 Email: Jying@mnat.com                      Ginger.anders@mto.com

 Andres C. Salinas                          *Jonathan S. Meltzer
 WILMER CUTLER PICKERING HALE &             MUNGER, TOLLES & OLSON LLP
 DORR LLP                                   (202) 220-1100
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com       *Brendan Gants
                                            MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                            (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                   Timothy Kane
 (212) 295-6513                             FEDERAL COMMUNITY DEFENDER
                                            OFFICE, EDPA
 Dale Andrew Baich                          (215) 928-0520
 OFFICE OF THE FEDERAL PUBLIC               Email: timothy_kane@fd.org
 DEFENDER
 (602) 382-2816
 Dale_Baich@fd.org


Dated: December 22, 2020            /s/ Alex Kursman
                                    Alex Kursman
                                    Devon Porter
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    Telephone: 215-928-0520
                                    Email: alex_kursman@fd.org

                                    Counsel for Plaintiff Dustin Higgs




                                        4
Case 1:19-mc-00145-TSC Document 370-1 Filed 12/23/20 Page 1 of 2




                 EXHIBIT 1
         Case 1:19-mc-00145-TSC Document 370-1 Filed 12/23/20 Page 2 of 2




                          DECLARATION OF DA’QUAN DARBY
                          PURSUANT TO 28 U.S.C. SECTION 1746


         I, Da’Quan Darby, do hereby declare and verify as follows:

1.   My name is Da’Quan Darby. Dustin Higgs is my dad.

2.   Last week, on December 13th and December 14th, I visited my dad at USP Terre Haute.

3.   During the visits, my dad was coughing. He kept asking me if I was cold, but the room

was not cold. I had the impression that he had the chills. He was like this both days, but it was

worse the second day. He said he had to take some cough medicine because he felt like he was

coming down with something.

4.   When I found out he tested positive for Covid-19, I was not surprised because of the

symptoms I saw my dad had.

5.   I hereby certify that the facts set forth above are true and correct to the best of my personal

knowledge, information and belief, subject to 28 U.S.C. § 1746.



                                              _____________________________
                                              Da’Quan Darby

Dated:     12/20/20




                                                  1
Case 1:19-mc-00145-TSC Document 370-2 Filed 12/23/20 Page 1 of 7




                 EXHIBIT 2
Case 1:19-mc-00145-TSC Document 370-2 Filed 12/23/20 Page 2 of 7
Case 1:19-mc-00145-TSC Document 370-2 Filed 12/23/20 Page 3 of 7
Case 1:19-mc-00145-TSC Document 370-2 Filed 12/23/20 Page 4 of 7
Case 1:19-mc-00145-TSC Document 370-2 Filed 12/23/20 Page 5 of 7
Case 1:19-mc-00145-TSC Document 370-2 Filed 12/23/20 Page 6 of 7
Case 1:19-mc-00145-TSC Document 370-2 Filed 12/23/20 Page 7 of 7
Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 1 of 16




                 EXHIBIT 3
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 2 of 16




                       DECLARATION OF DR. MICHAEL STEPHEN
                            PURSUANT TO 28 U.S.C. § 1746


    I, Michael Stephen, M.D., being of sound mind and lawful age hereby state under penalty of

perjury as follows:

        1.      I am an Associate Professor of Medicine at Thomas Jefferson University in the

Department of Medicine and Division of Pulmonary and Critical Care. I graduated from Boston

University School of Medicine in 2001. Thereafter, I completed a residency at Beth Israel

Deaconess Medical Center, and a fellowship at the University of Pennsylvania. I am board

certified by the American Board of Internal Medicine in Internal Medicine, Pulmonary Medicine,

and Critical Care Medicine. I hold a medical license from the states of Pennsylvania and

California. A copy of my curriculum vitae is attached as Exhibit 1.

        2.      My regular practice includes treating patients in the intensive care unit for

pneumonia, acute liver failure, encephalopathy, septic shock, acute respiratory failure and

congestive heart failure. I regularly encounter complex cases of combined cardiac and

pulmonary physiology issues. Many patients are sent to our hospital for second opinions. I have

also been on the front line in treating COVID-19 patients, both in the intensive care unit as well

as on the general medical floors. I have personally performed or supervised the care of hundreds

afflicted with the COVID-19 virus and I consider myself up to date on the manifestations and

care for these patients.

        3.      At the request of the Federal Community Defender Office for the Eastern District

of Pennsylvania, I have reviewed medical records pertaining to Dustin Higgs, including a

December 16, 2020 positive result for COVID-19 RNA; the federal government’s lethal




                                                  1
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 3 of 16




injection protocol; and several medical opinions related to the federal government’s lethal

injection protocol.

       4.      The medical opinions I reviewed are as follows: a June 25, 2020 declaration of

Joseph Antognini, M.D., M.B.A.; a supplemental declaration of Joseph Antognini dated June 30,

2020; a second supplemental declaration of Joseph Antognini dated September 11, 2020; a third

supplemental declaration of Joseph Antognini dated October 9, 2020; a fourth supplemental

declaration of Joseph Antognini dated December 8, 2020; a declaration of Kendall Von Crowns,

M.D. dated August 10, 2020; a declaration of Kendall Von Crowns dated December 7, 2020; a

declaration of Mark Edgar, M.D. dated October 24, 2019; a declaration of Gail Van Norman

dated November 1, 2019; a supplemental declaration of Gail Van Norman dated July 1, 2020, a

second supplemental declaration of Gail Van Norman dated August 9, 2020, a third

supplemental declaration of Gail Van Norman dated September 29, 2020; an affidavit of Dr.

Craig Stevens, Ph.D. dated October 22, 2019; a declaration of Dr. Joel Zivot, M.D., dated August

31, 2020; and a supplemental declaration from Joel Zivot dated December 3, 2020.

       5.      I agree with the declarations and supplemental declarations of Dr. Gail Van

Norman and Dr. Joel Zivot and Dr. Mark Edgar.

       6.      I have been asked to address the following question: how, if at all, a December

16, 2020 positive COVID-19 diagnosis will affect the scheduled January 15, 2021 execution of

Mr. Higgs under the federal government’s lethal injection protocol.

       7.      To form my opinion I have considered the effects of the COVID-19 virus, Mr.

Higgs’s underlying medical conditions, and the federal government’s lethal injection protocol.

       8.      COVID-19 generally infects the upper respiratory system first, and has the ability

to travel to the lower respiratory system and cause pneumonia. The virus can also get into the




                                                2
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 4 of 16




bloodstream, and it commonly attacks the heart, liver, and brain, along with the vasculature.

Blood clots are very common in this disease. Some clots remain in the legs, while some travel to

the lungs and cause issues including stress on the heart. Heart failure from depressed heart

function is also a common manifestation. Pneumonia, even in asymptomatic patients, is

extremely common.

       9.      The potential for overt disease is of course possible in COVID-19, but sub-

clinical symptoms where an organ is affected but not enough for a patient to necessarily notice is

also very well described in the medical literature. Patients with sub-clinical symptoms frequently

manifest with either fatigue or mild shortness of breath. There is also clear potential for organ

dysfunction with no symptoms whatsoever, as very well documented in the medical literature

with pneumonia and kidney disease. The manifestations of COVID-19 can also be spread out

over a lengthy period of time, with different organs presenting with disease in the same patient

over a widely spread out time period. One large study on blood clots showed a range of

presentation from initial diagnosis of COVID-19 to a diagnosis of blood clots to be from 4 to 22

days. 1Evidence of blood clots in this same study is referenced as high as 30% in certain

cases. 2Heart disease from COVID-19 has also been shown to be quite common, with one study

using cardiac MRI demonstrating 78% of patients had abnormal imaging in those who have

recovered from COVID. 3 Another study showed that in 62% of cardiac specimens, COVID-19



1
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
2
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
3
 Puntmann VO, Carerj ML, Wieters I, et al. Outcomes of cardiovascular magnetic resonance
imaging in patients recently recovered from coronavirus disease 2019 (COVID-19). JAMA
Cardiol. Published online July 27, 2020.



                                                 3
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 5 of 16




was detectable. 4 The incidence of pneumonia, even in completely asymptomatic patients, is

extremely high. One study of 58 completely asymptomatic COVID-19 patients showed evidence

of pneumonia on CT scans in 55 out of 58 patients, or 94.8%. 5As demonstrated in a recent

Nature Reviews Nephrology paper, asymptomatic patients can have ongoing kidney damage that

includes endothelial damage, coagulopathy, complement activation, and inflammation from the

direct viral effects of the virus. 6

        10.      We are currently seeing many COVID-19 patients come to the hospital with sub-

clinical heart failure as well as sub-clinical blood clots in their lung and/or pneumonia. Heart

failure in patients with COVID-19 is quite clearly a case of the virus attacking their heart,

causing depressed function. This depressed function may cause over heart failure requiring

oxygen or even mechanical ventilation. Others, however, may only have symptoms of mild

breathlessness or even fatigue, but a complete workup on these patients often reveals decreased

heart function, small clots in the lung that impede heart function, or pneumonia.

        11.      I am not only seeing these patients in a hospital setting, but also commonly in my

office. They come to our practice with a distant COVID diagnosis from weeks or months prior,

and have fatigue or simply difficulty sleeping. A full workup again can yield newly depressed

heart function or blood clots in the lung. This is one of the frustrating things about COVID-19: in




4
 Lindner D, Fitzek A, Bräuninger H, et al. Association of cardiac infection with SARS-CoV-2
in confirmed COVID-19 autopsy cases. JAMA Cardiol. Published online July 27, 2020.
doi:10.1001/jamacardio.2020.3551
5
 Meng H, Xiong R, He R et al. CT imaging and clinical course of asymptomatic cases with
COVID-19 pneumonia at admission in Wuhan, China. J Infection 2020; 81: e33-e39.
6
  Nadim MK, Forni LG, Mehta RL et al. COVID-19 associated acute kidney injury: a consensus
report of the 25thAcute Disease Quality Initiative Workgroup. Nature Reviews Nephrology 2020,
October 15. See Figure 1.



                                                  4
         Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 6 of 16




some people it causes no symptoms, in some it leads to a rapid decline and death, and in others

there are subtle but potentially deadly manifestations that crop up weeks and often months after

an initial diagnosis. This is noted by the Centers for Disease Control (CDC), who states that the

COVID-19 related syndrome of “multisystem inflammatory syndrome in adults” can occur “days

to weeks,” after contracting the virus. 7The reason for this is likely that COVID-19 turns from an

infectious disease into one of autoimmunity, which can then easily manifest as heart failure,

blood clots, or strokes.

          12.    Upon reviewing the medical records of Mr. Higgs, it is quite clear he has serious

underlying asthma issues as he is maintained on a continuous high dose of inhaled steroids, in his

case mometasone. He has had asthma exacerbations over the years, and has required the use of

nebulizer treatments. He also has underlying structural heart disease, as documented by an

electrocardiogram of 2010, which showed left atrial enlargement and likely left ventricular

hypertrophy. These findings are again seen on his very recent electrocardiogram of November

12, 2020. The enlarged left atrium is confirmed on an ultrasound of his heart from May 26, 2020.

Even more concerning, the ultrasound of his heart shows significant mitral valve disease with

moderate mitral valve regurgitation and anterior leaflet dysfunction. This is likely from his

longstanding hypertension, which in his case is clearly significant as he is maintained on three

medications to control his blood pressure.

          13.    Mr. Higgs’s significant underlying structural heart disease certainly puts him at

higher risk of COVID-19 related heart issues. This higher risk of COVID-19 heart issues in those

with underlying heart disease is documented in a recent Journal of the American Medical




7
    https://www.cdc.gov/mis-c/mis-a.html



                                                  5
       Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 7 of 16




Association paper. 8 His left atrium is enlarged, and that quite clearly puts him at risk from any

issues from heart failure, as an enlarged left atrium ineffectively pumps blood to the left

ventricle, further putting him at risk for fluid to back up into his lungs (pulmonary edema).

        14.     Given that he has received a recent positive COVID-19 diagnosis, it is my opinion

that an injection of pentobarbital would create a substantial risk of extreme suffering in the case

of Mr. Higgs. Pentobarbital is a known cardiac depressant, which will be given to a patient with

known significant structural heart disease, who also has the very real potential for COVID-19

related dysfunction in his lungs, kidneys, vasculature, heart or all four.. Pneumonia itself, which

as mentioned is seen in up to 94.8% of asymptomatic COVID-19 patients, is a known risk factor

for triggering heart failure. Kidney disease and inflammation, as noted in the Nature Nephrology

Reviews paper, occurs in asymptomatic patients, and is of course also a very well known trigger

for heart failure. Given these facts, there is a substantial risk that an injection of pentobarbital

will induce sudden onset congestive heart failure (flash pulmonary edema) in Mr. Higgs, which

mimics a drowning with the sense of suffocation it induces.

        15.     Based on my experience, the prudent action in this case would be to wait a full

eight weeks from diagnosis and then reassess his cardiopulmonary status to ensure an injection

of a cardio-depressant drug like pentobarbital would not put him at risk of a cruel death. The

eight week period of observation is based on personal experience of the time period patients with

COVID-19 are presenting to me with symptoms from diagnosis.

        16.     I hold the above opinions to a reasonable degree of medical certainty.




8
 Freany PM, Shah SJ and SS Kahn. COVI-19 and Heart Failure with Preserved Ejection
Fraction. JAMA 2020, September 30th.




                                                   6
     Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 8 of 16




Date: 12/22/2020
____________________________
                                         Michael J. Stephen, M.D.




                                     7
Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 9 of 16




EXHIBIT 1 TO EXHIBIT 3
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 10 of 16



                                       Michael J. Stephen MD
                                         Curriculum Vitae

Home Address:                    409 E Summit Ave
                                 Haddonfield, NJ 08033
                                 (617) 645-8443
                                 michael.stephen@jefferson.edu

Work Addresses:                  Thomas Jefferson University
                                 834 Walnut St, Suite 650
                                 Philadelphia PA 19107
                                 Phone 215-955-5161
                                 Fax 215-955-8668

Education                        8/97-5/01           MD               Boston University
                                 9/91-5/95           AB, History      Brown University

Postgraduate Training and Fellowship Appointments:

                                 6/01-6/02           Intern in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/02-7/04           Resident in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/05-12/08          Fellow in Pulmonary and Critical Care Medicine
                                                     University of Pennsylvania

Faculty Appointments:            6/01-7/04           Clinical Instructor in Medicine
                                                     Harvard Medical School
                                 7/04-6/05           Assistant Clinical Professor in Medicine
                                                     Tufts University
                                 1/09-8/09           Instructor of Medicine
                                                     University of Pennsylvania
                                 11/09-6/11          Instructor of Medicine
                                                     Mt Sinai School of Medicine
                                 7/11-11/19          Associate Professor of Medicine
                                                     Drexel University College of Medicine
                                 12/1-present        Associate Professor of Medicine
                                                     Thomas Jefferson University

Work Experience:                 7/04-6/05           Hospitalist Attending, Lemuel Shattuck Hospital
                                                     Boston, MA 02130
                                                     -Public Health Hospital of Massachusetts
                                                     -Underserved Population
                                                     -HIV and Tuberculosis Experience

                                 8/09-10/09          Volunteer, Groote Schuur Hospital,
                                                     Cape Town, South Africa
                                                     -Pediatric and Adolescent HIV work
                                                     -Tuberculosis management
                                                     -Township Urgent Care Clinics

                                 11/09-6/11          Instructor of Medicine, Mt Sinai Hospital
                                                     New York, NY 10029
                                                     -Attending on Inpatient Transplant Service
                                                     -Member, ILD outpatient group
                                                     -General Consult and MICU attending

                                 7/11-present        Associate Professor of Medicine, Drexel University
   Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 11 of 16



                                                     Philadelphia, PA 19102
                                                     -Program Director, Adult Cystic Fibrosis Center
                                                     -Program Director, Pulmonary Fellowship Program
                                                     -General Consult and MICU Attending

Research Experience:               7/03-11/03        Molecular Biology Gene Promoter Isolation
                                                     -Isolation of Inflammatory Genes in Pneumonia
                                                     Cystic Fibrosis Lab
                                                     Harvard Medical School, Boston MA
                                   1/07-8/09         MRI and Functional Lung Imaging
                                                     -Development of Helium MRI in two models of IPF
                                                     In animals. NIH R21 funded.
                                                     Hospital of University of Pennsylvania, Phila PA

Special Certifications:            2004              ABIM- Internal Medicine #227647
                                   2006              Advanced Trauma Life Support
                                   2008              ABIM- Pulmonary Disease
                                   2009              ABIM- Critical Care Medicine
                                   2009              Certificate in Clinical Epidemiology, University of
                                                     Pennsylvania
                                   2013              Neurocritical Care Board Certification, UCNS
                                   2014              DEA License #FS2503298
                                   2015              ABIM- Recertification in Internal Medicine
                                   2019              ABIM- Recertification in Pulmonary Medicine
                                   2019              ABIM- Recertification in Critical Care Medicine

Licensure:                         California #88030, Pennsylvania #MD432837

Memberships in Professional and Scientific Societies:
                                  5/07-present        American Thoracic Society

Outside Interests:                 Running, Completed 2018 Lehigh Valley Marathon.
                                   Writing: Published pieces in Philadelphia Inquirer, STAT news, Philly
                                   Voice

Committees                         2012-2015         Education Committee, Cystic Fibrosis Foundation.
                                   2019              Program for Adult Care Excellence Committee,
                                                     Cystic Fibrosis Foundation
                                   2016-2019         Utilization Review Committee, Hahnemann Hospital

Educational Activities             StreetSide Clinic Preceptor, January 2012-2017

Funding:

Mental Health Coordinator Award, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University. 2016-2019. Principle Investigator.

Therapeutic Development Network, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University, 2013-present. Principle Investigator.

State of Pennsylvania Fund for Orphan Diseases, Cystic Fibrosis Adult Center Drexel University.
2012- present. Principle Investigator.

Cystic Fibrosis Foundation Grant, Adult Cystic Fibrosis Center, Drexel University, 2014-present.
Principle Investigator.

Program for Adult Care Excellence Grant, Cystic Fibrosis Foundation. 2009-2010, 2012-2014.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 12 of 16



Principle Investigator.

Papers:

O’Hayer, CV, O’Loughlin CM, Nurse CN, Smith PJ, Stephen M. ACT with CF: A telehealth and in person
feasibility study to address anxiety and depressive symptoms among people with cystic fibrosis. Journal of
Cystic Fibrosis 2020; December.

Stephen M, Fiel S, Zanni R, Hadjiliadis D. Prevalence of Medical Marijuana Use in Cystic Fibrosis. BMC
Complementary Medicine 2020;323.

Woytanowski JR, Ko W, Granche J, Stephen M. Outcomes of Septic Patients Requiring Renal
Replacement Therapy. Journal of the Intensive Care Society, April 2020

Abramian O, Singhal S, Stephen M. A 49-year-Old Man with cough and hand, wrist and knee pain. Chest,
February 2020.

Stephen M, Goss C. A Set Length of Antibiotics for an Acute Exacerbation of Cystic Fibrosis, A Pro/Con.
Lancet Respiratory Medicine 2018; 6;573-5.

Weintraub Z, Hadjiliadis D, Jagpal S, Stephen M. Attitudes Towards Lung Transplant in Cystic Fibrosis.
Preparing Manuscript for Submission.

Stephen M, Hadjiliadis D, Holsclaw D, Zanni R, Fiel S, Bonsall C. A Prospective Study of Daily
Spirometry in Acute Exacerbations of Cystic Fibrosis Patients. Chronic Respiratory Disease, December
2017.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. Drexel Medical Journal 2016.

Stephen M, Emami K, Woodburn JM, Chia E, Kadlecek S, Zhu J, Pickup S, Ishii M, Rizi R, Rossman M.
Quantitative Assessment of Lung Ventilation and Microstructure in an Animal Model of Idiopathic
Pulmonary Fibrosis. Academic Radiology. 2010; 17:1433-43.

Stephen M and Hadjiliadis D. The New Lung Allocation Score for Lung Transplantation: What Has
Changed and Why? Clinical Pulmonary Medicine. 2009; 16:45-50.

Emami K, Stephen M, Kadlecek S, Cadman RV, Ishii M, Rizi RR. Quantitative assessment of lung using
hyperpolarized magnetic resonance imaging. Proc Am Thorac Soc 2009; 6:431-8.
Yu J, Law M, Kadlecek S, Emami K, Ishii M, Stephen M, Woodburn JM, Vahdat V, Rizi RR.
Simultaneous measurement of pulmonary partial pressure of oxygen and apparent diffusion coefficient by
hyperpolarized 3He MRI. Magn Reson Med. 2009; 61:1015-21.
Ishii M, Emami K, Kadlecek S, Petersson JS, Golman K, Vahdat V, Yu J, Cadman RV, MacDuffie-
Woodburn J, Stephen M, Lipson DA, Rizi RR. Hyperpolarized 13C MRI of the Pulmonary Vasculature
and Parenchyma. Magn Reson Med 2007; 57:459-463.

Book Chapters:

Cystic Fibrosis and Non-CF Bronchiectasis. Scientific American Medicine, January 2014.

Pulmonary Complications of Pregnancy, in Complications of Pregnancy. Pmph USA, September 2012.

Speaker:

“Use of Alternative Medicines in Cystic Fibrosis.” Symposium on Alternative Therapies for Cystic
Fibrosis. North American Cystic Fibrosis Conference 2017, Indianapolis Indiana.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 13 of 16



“Lung Transplant and Cystic Fibrosis: Implications of the Lung Allocation Score.” Symposium on Issues in
Lung Transplantation. North American Cystic Fibrosis Conference 2012, Orlando Florida.

“Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF.” Mini-
Symposium, American Thoracic Society, 2009 San Diego California.

“Assessment of Pre- and Post-Lung Volume Reduction Surgery Changes in Lung Function and Structure -
A Rat Emphysema Model.” Mini-symposium, American Thoracic Society, 2008 Toronto Canada.

Clinical Trial Studies, Principle Investigator:

A Prospective Phase 2 Study of Lenabasum in Cystic Fibrosis Patients. Corbus Pharmaceuticals,
JBT-101. Completed 11/19.

A Prospective Observational Study in Cystic Fibrosis Patients with Chronic Respiratory Pseudomonas
Aeruginosa Infection Treated with Tobi® Podhaler™ (Tobramycin Inhalation Powder) Or Other Fda
Approved Inhaled Antipseudomonal Antibacterial Drugs. Novartis, Ctbm100c2407. Completed 12/19.

A Prospective, 5-year Registry Study to Monitor the Susceptibility to Aztreonam of Pseudomonas
aeruginosa Isolates from Patients with Cystic Fibrosis in the United States. Gilead Sciences, GX-US-205-
0128. Completed 12/19.

A Long-Term Prospective Observational Safety Study of The Incidence of And Risk Factors for Fibrosing
Colonopathy In Us Patients with Cystic Fibrosis Treated with Pancreatic Enzyme Replacement Therapy: A
Harmonized Protocol Across Sponsors, Cffc-Ob-11. Completed 12/19.

A Prospective Phase 2 Study of PTI-428 in Cystic Fibrosis Patients Homozygous for delF508.
Proteostasis. Completed.

A Prospective Phase 3 Study of Tezacaftor/Lumacaftor/659 in Cystic Fibrosis Patients Heterozygous for
delF508. Vertex, VX-659. Completed 11/19.

A Phase 3 Efficacy and Safety Study of Ataluren (Ptc124®) In Patients with Nonsense Mutation Cystic
Fibrosis. Ptc Therapeutics Ptc124-Gd-021-Cf. Completed.

The Use of Home Spirometry to follow Acute Exacerbations of Cystic Fibrosis. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Heterozygous for delF508. Vertex,
VX-102. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Homozygous for delF508. Vertex,
VX-105. Completed.

Alternating Inhaled Antibiotic Therapy in Cystic Fibrosis Patients Chronically Colonized with
Pseudomonas Aeruginosa. Gilead Sciences. Completed.

Abstracts:

CF Related Abstracts:

Weintraub Z, Stephen M. Attitudes of Cystic Fibrosis Patients Towards Lung Transplant. American
Thoracic Society 2019; Dallas, Texas.

Mills N, Stephen M. Challenges Facing Mothers with Cystic Fibrosis: A Survey. American Thoracic
Society 2019; Dallas, Texas.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 14 of 16



O’Hayer CV, Aikens RV, Stephen M. ACT with CF: Promising Conclusion of Telehealth. North American
Cystic Fibrosis Conference 2018; Denver, Colorado.

Tahir S, Woytanowski J, Stephen M. Sleep Quality in Relation to Pulmonary Function in patients with
Cystic Fibrosis. American Thoracic Society 2018; San Diego, California.

Randhawa E, Bhandari S, Stephen M. Mycobacterium Abscessus in Patient with Cystic Fibrosis. American
Thoracic Society 2018; San Diego California.

Ahmad D, Zanni R, Marmolejos G, Stephen M. Side Effect Profile of Lumacaftor/Ivacaftor. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana.

O’Hayer CF, Edouard G, Stephen M. ACT Via Telehealth: Acceptance Based Behavioral Therapy for
Anxiety and Depression Among Individuals with Cystic Fibrosis. North American Cystic Fibrosis
Conference 2017; Indianapolis, Indiana.

Chowdhury J and Stephen M. Complementary and Alternative Medicine in Cystic Fibrosis Patients. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana

Ahmad D, Patel M, Mills N, Stephen M. Real World Experience of Lumacaftor-Ivacaftor. North
American Cystic Fibrosis Conference 2016; Orlando, Florida.

Breeding Z, Stephen M. Use of Pancreatic Enzyme Management Smartphone App in Adult CF
Patients. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Wolfe W, O'Hayer CV, Taylor D, Stephen M. Acceptance and Commitment Therapy with CF: A
Telehealth Pilot Study. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Stephen M, Hoag J, Thakur, T. Evaluation of Tolerability of Tobramycin Inhalation Powder in An Adult
Cystic Fibrosis Population. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Hoag J, Stephen M, Hadjiliadis D, Cohen R. Clinical Effectiveness of Off-Label Ivacaftor Use in Patients
with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. Update: A Prospective
Study of Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis
Conference 2014; Atlanta, Georgia.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. A Prospective Study of
Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis Conference
2013; Salt Lake City, Utah.

Hoag JB, Hendry M, Hillman J, Garces J, Rosse K, Smith B, Delany-Hudzik M, Hudzik E, Stephen MJ,
Sherman M. Utilization of Quality Improvement Initiative to Increase Adherence with Routine Clinic
Appointments for Patients with Cystic Fibrosis. North American Cystic Fibrosis Conference, 2012;
Orlando, Florida.

Stephen M, Hendry M, Hoag J, Garces J, Smith B. Lung Transplant and Cystic Fibrosis: Implications of
the Lung Allocation Score. North American Cystic Fibrosis Conference, 2012; Orlando, Florida.

Stephen M, Back S, Altes TA, Holsclaw D, Lingaraju R, Ferrin M. CT Scans as a Predictor of Pulmonary
Function in Adult CF. North American Cystic Fibrosis Conference, 2007; Anaheim, CA.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 15 of 16



Back S, Altes TA, Lipson D, Lingaraju R, Ferrin M, Stephen M, Hadjiliadis D. Routine CT Scanning of
Adult Patients with Cystic Fibrosis. American Thoracic Society, 2007; San Francisco, CA.

Other Abstracts:

Marmolejos G, Stephen M, Tuttle E, van der Rijst N. Cutting Through the Submassive. Update on
Pulmonary Embolism and CTEPH. American Thoracic Society 2019; Dallas Texas.

N. Hinds, JR Woytanowski, MJ Stephen. Outcomes of Hemoptysis in Sarcoid. Diffuse Parenchymal Lung
Diseases: Basic And Clinical Studies. American Thoracic Society 2019; Dallas Texas.

Randhawa E, Stephen M. Evaluation of CT Angiograms from the Hahnemann Emergency Room of CT
Angiograms from the Hahnemann Emergency Room. Here we Clot Again: Clinical Studies in PE and
CTEPH. American Thoracic Society 2018; San Diego California.

Woytanowski JR, Rincon-Prieto C, Stephen M. Outcomes of Septic Patients Requring New Onset Renal
Replacement Therapy – A Single Center Retrospective Analysis. Crtical Care: Beyond the Lungs.
American Thoracic Society 2018; San Diego California.

Bakhsh K, Abramian O, Mills N, Stephen MJ. FIRST: Female Inequality Represented in Subspecialty
Training-The Gender Divide in Pulmonary Critical Care Medicine. Emerging Strategies to train Medical
Professionals. American Thoracic Society 2017; Washington, D.C.

Rincon-Prieto C, Stephen MJ, Woytanowski JR. Pulmonary Manifestation of IBD: A Case Report.
Autoimmune Lung Disease: Case Reports. American Thoracic Society 2017; Washington, D.C.

Figueroa AM, Abramian O, Bakhsh K, Stephen MJ. Retrospective Study of Outcomes in the Medical
Intensive Care Unit for Cirrhotic and Noncirrhotic Liver Failure Patients. Critical Care: More Non-
Pulmonary Critical Care Problems. American Thoracic Society 2017; Washington, D.C.

Dago-oc JR, Stephen M, Kasarabada A. Diagnosing Tuberculosis at Hahnemann University Hospital: A
Quality Improvement Project. Identifying Effective Treatment Options in Pulmonary and Critical Care.
American Thoracic Society 2017; Washington, D.C.

Heckert G, and Stephen M. Steroid Use in Inpatient COPD Patients. American Thoracic Society 2016; San
Francisco California.

Dago-oc J, Stephen M, Kasarabada A. Efficiency of Tuberculosis Evaluation in an Inpatient Setting.
American Thoracic Society 2015; Denver, Colorado.

Salim A and Stephen M. A Chronic Asthmatic with HyperIgE Presenting at an Adult Cystic Fibrosis
Center. Drexel Student Research Day, 2015.

Patel N, Dimaghi N, and Stephen M. Assessing Mortality in the Medical Intensive Care Unit of Interfacility
Transferred MICU Patients. Chest Meeting 2014; Austin, Texas.

Stephen M and Khan I. Sarcoidosis and Lung Transplant before and after the LAS. American Thoracic
Society 2012; San Francisco, California.

Stephen M, Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Rizi RR, Rossman
M. Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF. American
Thoracic Society 2009; San Diego, California.

Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Stephen M, Rizi RR. Regional
Measurement of Lung Ventilation in Large Animals Using Hyperpolarized 3He MRI. American Thoracic
Society, 2008; Toronto, Canada.
  Case 1:19-mc-00145-TSC Document 370-3 Filed 12/23/20 Page 16 of 16



Emami K, Kadlecek S, Woodburn J, Pickup S, Cadman RV, Yu J, Ishii M, Stephen M, Rizi RR.
Dependency of 3He Apparent Diffusion Coefficient Measurements on Positive End-Expiratory Pressure.
American Thoracic Society, 2008; Toronto, Canada.

Emami K, Kadlecek S, Woodburn J, Guyer RA, Pickup S, Cadman RV, Vahdat V, Yu J, Ishii M, Stephen
M, Rizi RR. High Resolution Mapping of Mouse Lung Alveolar Structure Using Apparent Diffusion
Coefficient of 3He. American Thoracic Society, 2008; Toronto, Canada.
